IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60347
                         Summary Calendar



ELLEN WATTS,

                                    Plaintiff-Appellant,

versus

ENTERGY OPERATIONS, INC., DON HINTZ,
MIKE BAKARICH, JOSEPH HAGAN, AND MARY SEE,

                                    Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:99-CV-63-BN
                       - - - - - - - - - -
                         January 5, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ellen Watts is a black female who worked for Entergy

Operations for approximately ten years.     While an employee at

Entergy, she applied for a promotion to the Site Administrative

Programs Coordinator.   Ultimately, Entergy hired a white woman,

Karen Rucker, for the position.   Rucker had twelve years

experience in England doing similar work, and spoke English,

German and French.   Moreover, Rucker had developed an excellent

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
rapport with the people she would be supporting in this new

position.    After being denied this promotion, Watts filed this

lawsuit.    Watts alleges racial discrimination claiming Entergy

failed to promote her on the basis of her race, paid disparate

wages on the basis of race and established racially

discriminatory working conditions by creating “white jobs” and

“black jobs.”

     In her complaint, Watts alleges Entergy acted in violation

of 42 U.S.C. § 1981.    In her appeal, she seemingly analyzes her

claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e et seq.    As the district court noted and we agree, Watts’

claims fail even under the less rigid standards in Title VII.

     When a district court grants summary judgment, this court

reviews the determination de novo, employing the same standards

as the district court. Urbano v. Continental Airlines, Inc., 138

F.3d 204, 205 (5th Cir. 1998). Summary judgment is appropriate

when, viewing the evidence    in the light most favorable to the

nonmoving party, the record reflects that no genuine issue of

material fact exists, and the moving party is entitled to

judgment as a matter of law. See Celotex Corp. v. Catrett, 477

U.S. 317, 322-24 (1986).

     To establish a prima facie case of racial discrimination

claim Watts must show that she suffered an adverse employment

action due to her race.    Chaney v. New Orleans Pub. Facility


                                  2
Management, 179 F.3d 164, 167 (5th Cir. 1999).    After

establishing a prima facie case, the burden shifts to Gustafson

to articulate a legitimate, nondiscriminatory reason for failing

to hire Bunch.     McDonnell-Douglas v. Green, 411 U.S. 792, 802-04

(1973). Entergy’s burden in this regard “is one of production,

not persuasion . . . [and] can involve no credibility

assessment.”     Reeves v. Sanderson Plumbing Products, Inc., 120 S.

Ct. 2097, 2106 (2000).    If Entergy satisfies this burden, the

burden shifts back to Watts, who must prove that “the legitimate

reasons offered by the defendant [for failing to promote Watts]

were not its true reasons, but were a pretext for

discrimination.”    Reeves, 120 S. Ct. at 2104-05.

     Assuming, arguendo, that Watts has established a prima facie

case of racial discrimination, she has not sustained her burden

that Entergy’s reason for failing to promote her was pretextual.

As held by the Supreme Court, “the ultimate question is whether

the employer intentionally discriminated, and proof that the

employer’s proffered reason is unpersuasive or even obviously

contrived, does not necessarily establish that the plaintiff’s

proffered reason . . . is correct.”    Reeves, 120 S. Ct. at 2107.

“In other words, it is not enough . . . to disbelieve the

employer, the fact finder must believe the plaintiff’s

explanation of intentional discrimination.”    Id. at 2108.   “A

plaintiff’s prima facie case, combined with sufficient evidence


                                   3
 to find that the employer’s asserted justification is false, may

 permit the trier of fact to conclude that the employer unlawfully

 discriminated.”    Id.     “This is not to say that such a showing by

 the plaintiff will always be adequate to sustain a jury’s finding

 of liability.   Certainly there will be instances where, although

 the plaintiff has established a prima facie case and set forth

 sufficient evidence to reject the defendant’s explanation, no

 rational fact finder could conclude that the action was

 discriminatory.”    Id.

      Entergy’s proffered reason for failing to promote Watts was

 that Rucker was more qualified for the job and had an excellent

 relationship with the group to which she would be promoted. Watts

 argues that because she had ten years of experience with Entergy,

 and Rucker had only seven, she was more qualified.     Thus,

 according to Watts there is a fact issue that should be sent to

 the jury.   We disagree.    Watts fails to sustain her burden that

 the proffered reason is merely pretext and offers no evidence

 that Watts’ race at all influenced the decision.

     In regard to Watts’ disparate treatment claims - both in

Entergy’s payment of wages and its creation of a black and white

working environment, Watts presents no evidence she or other black

workers are paid differently from white workers.     She presents no

evidence that black employees are held to low skilled jobs, while

whites are hired for high skilled jobs.     Watts merely asserts that


                                    4
there are fewer black employees than white employees in various

positions throughout the company.   There is no evidence that black

employees are not hired or are not considered for promotions.    As

stated by the district court, Watts’ subjective belief that she

was discriminated against is not enough to avoid summary judgment.

Grimes v. Texas Dept. of Mental Health, 102 F.3d 137, 140 (5th

Cir. 1996).

     Accordingly, we AFFIRM the district court’s grant of summary

judgment in favor of Entergy.




                                5